Per curiam.
Respondent Sam D. Johnson has petitioned for voluntary surrender of his license to practice law in the State of Georgia. The State Disciplinary Panel Review Board has recommended that the respondent’s petitions for voluntary surrender be accepted based upon his admission of violations of Standard 66 of State Bar Rule 4-102.
We adopt the State Disciplinary Board Review Panel’s recommendation that respondent’s petitions be accepted and direct that he be allowed to surrender his license to practice law. Respondent is reminded that he must comply with all requirements of Bar Rule 4-219 (c). Because voluntary surrender of a license is tantamount to disbarment, before reinstatement will be considered respondent must comply with reinstatement procedures of the State Bar of Georgia in effect at the time of any reinstatement petition.
The petitions for voluntary surrender of license are granted.

Clarke, C. J., Bell, P. J., Hunt, Benham, Fletcher and Sears-Collins, JJ., concur.